Citation Nr: 1236753	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  08-17 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for left total ankle arthroplasty, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to September 1992, from December 1995 to August 1996, and from June 2003 to March 2004.  He also reportedly had a period of annual training from August 15, 2005, to September 2, 2005.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a video conference hearing before the undersigned in June 2012.

The Board notes that the Veteran was granted a temporary total rating for his left ankle disability under 38 C.F.R. § 4.30 for the periods from January 9, 2006 through February 29, 2007, and from July 15, 2010, through August 31, 2011.  Since the Veteran was granted the full benefit he sought for these periods of time, they will not be considered on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an increased rating for left total ankle arthroplasty and entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1993 rating decision denied the Veteran's claim for service connection for a low back disorder.

2.  Certain evidence received since the July 1993 rating decision relates to unestablished facts necessary to establish the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the July 1993 rating decision, and the claim of entitlement to service connection for a low back disability has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, in light of the reopening of the claim, further discussion of the VCAA is not necessary at this point.  The matter of VCAA compliance with regard to the underlying issue of service connection will be addressed in a future merits decision after action on that issue is undertaken as directed in the remand section of this decision.

New and Material Evidence

In a July 1993 decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  In arriving at this decision, the RO reviewed Veteran's the service treatment records (STRs) and a 1992 VA examination report low back pain was treated and resolved in service without chronic residuals.  The Veteran was informed of his appellate rights in connection by letter in August 1993.  He did not file a notice of disagreement, nor did he submit new and material evidence within one year of that decision.  The July 1993 rating decision therefore is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156. 

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In October 2005 the Veteran submitted a request to reopen the claim of entitlement to service connection for a low back disability.  In an August 2006 rating decision, the RO declined to reopen the Veteran's claim on the basis that he had not submitted new and material evidence.  The Board is not bound by the RO determination and must consider whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The United States Court of Appeals for Veterans Claims (Court) has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Veteran. App. 273, 283 (1996).  The July 1993 rating decision is the most recent final disallowance of the claim involving entitlement to service connection for a low back disability.

New and material evidence is defined by regulation.  38 C.F.R. § 3.156.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).  The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record at the time of the prior final denial included STRs from the Veteran's first period of service, which include a complaint of low back pain after lifting in February 1991, and a 1992 VA examination report which provided a diagnostic impression of lumbosacral strain by history only.  The February 1992 separation examination noted that the Veteran reported recurrent back pain.

Evidence added to the record since the prior final denial includes evidence that tends to show a relationship between the Veteran's service-connected left ankle disability and a low back disability as well as evidence that tends to show a relationship between current back disability and a period of active duty (annual training).  

A June 2005 written statement from M. M. Casillas, M.D., stated that "the [Veteran] notes that the pain on his left ankle required favoring the left side, producing more weight bearing on the right side, which has aggravated his . . . low back."  A February 2007 service record noted that the Veteran's back condition was aggravated during annual training in August 2005 when he carried his heavy luggage to his room on the second floor.  An October 2005 private medical record noted that an MRI had been reviewed and the impression was lumbar disc herniation with lumbar radiculopathy.  A March 2006 private treatment record noted that non-weight bearing status following ankle replacement surgery in January 2006 "definitely affected other parts of his body, with increased low back pain."

At the time of the prior final denial, there was no evidence indicating any medical observation of any "chronic" low back disability.  The new evidence speaks directly to the unestablished factual contention in that the Veteran has a low back disability.  In addition, the new evidence tends to show a relationship between the Veteran's service-connected left ankle disability and a low back disability as well as evidence that tends to show a relationship between current back disability and a period of active duty (annual training).  The Board views these items of new evidence as material to the Veteran's claim as they include new information relating to an unestablished fact in a manner reasonably supportive of the claim.  The claim has therefore been reopened.  After further development, the underlying merits of the claim will be considered.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.


REMAND

With respect to the left ankle disability, the Veteran underwent a VA examination in October 2010, and a November 2010 addendum to that examination was also prepared.  The October 2010 examiner noted that the Veteran had left ankle surgery in July 2010 and that he had not returned to work as of the date of the examination.

Private treatment records submitted (with a waiver of initial RO consideration) by the Veteran at the time of his 2012 hearing reflect that his left ankle disability has worsened since the 2010 examination.  For example, his range of motion was noted to be within normal limits at the time of the 2010 VA examination; however, April and May 2011 private treatment records show decreased ranges of motion with 4 degrees of dorsiflexion and 28 degrees of plantar flexion. 

Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The most recent VA examination in October 2010 noted that the Veteran remained out of work due to his left ankle disability following July 2010 surgery.  In light of the Court's holding in Rice, the Board considers a TDIU claim as part of the pending increased rating claim.  Therefore, the examiner should address the effect of the left ankle disorder on the Veteran's employability.

With respect to the low back claim, as noted above, there is medical evidence which tends to show that the Veteran's service-connected left ankle disorder has aggravated his low back.  Accordingly, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The March 2009 VA examination provided a medical opinion with respect to his reported injury in 2005 but did not provide an opinion with respect to whether his low back disability was aggravated by his service-connected left ankle disability.  The November 2005 VA examiner was asked whether a back disability was "secondary to the VA established diagnosis [presumably, the left ankle disability]."  The examiner provided a one sentence response "[t]he back condition is separate from the claimed conditions."  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, another opinion as to whether the service-connected left ankle disability caused or aggravated the low back disability is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the severity of his service-connected left ankle disability.  The claims file should be made available to and be reviewed by the examiner in connection with the examination.  Any medically indicated special tests should be conducted.  The examiner should specifically address the impact of the Veteran's left ankle disability on his employability.  The examiner must explain the rationale for all opinions.

2.  A medical opinion (with examination only if deemed necessary by the provider) should be obtained with respect to the etiology of his current low back disorder.  The provider should indicate:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disability was caused by his service-connected left ankle disorder?; and 
b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disability was aggravated by the Veteran's service-connected left ankle disability? 

The examiner must explain the rationale for all opinions.

3.  The expanded record should be reviewed and the claims should be readjudicated with consideration of all the evidence added to the record since the last supplemental statement of the case.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


